Citation Nr: 9902971	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-04 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with private hospital treatment from October 
27,1995 to November 7, 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Salt Lake City, 
Utah Medical Center (MC) of the Department of Veterans 
Affairs (VA).


REMAND

The Board notes that the record on appeal does not contain 
the veteran's initial application for reimbursement, the 
denial thereof by the VAMC, the VA Medical Administration 
Service file and much of the claims file.  Further, the Board 
notes that the issue of preauthorization of the subject 
medical care is raised in a letter of January 6, 1998 from 
the veteran's son to the RO.  Therefore, in accord with the 
principles of due process and the case of Hennessey v. Brown, 
7 Vet.App. 143 (1994) the Board finds that additional 
development is required.

In Hennessey, the Court held that the record should include a 
written determination, in accordance with the applicable law 
and regulation, as to whether the veteran's condition was of 
such nature that delay would have been hazardous to life or 
health at the time the private services were rendered.  
Further, a determination should also be made as to whether a 
VA facility was feasibly available at the time of hospital 
admission or transfer for continuation of the veteran's 
medical care.  Hennessey, at 146.  The record before the 
Board does not include a written determination whether 
treatment was provided during a medical emergency for which a 
VA facility was not feasibly available at the time of 
hospital admission or transfer for continuation of the 
veteran's medical care.  In addition, the claims folder does 
not include the veteran's Medical Administration Service 
folder.  It is also important in this case to determine 
whether or not the medical treatment at issue was 
preauthorized.

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member of the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for development 
as follows:

1.  The VAMC should obtain the veteran's 
VA Medical Administration Service file 
and associate it with the complete claims 
file.

2.  The veteran should be afforded the 
opportunity to clarify his position with 
regard to whether or not he is contending 
that the subject medical care was 
preauthorized.  If the veteran is 
contending that his private care was 
preauthorized, the VAMC should address 
this issue on remand.

3.  If private care was not preauthorized 
a physician at the VAMC should review all 
of the reports regarding the veteran's 
hospitalization from October 27, 1995 to 
November 7, 1995, in order to determine 
whether treatment was provided during a 
medical emergency such that a VA facility 
was not feasibly available at the time of 
hospital admission, or whether the 
medical emergency was sufficiently under 
control to permit the veteran to be moved 
to a VA facility and whether the VA 
facility could have provided the type of 
medical treatment needed by the veteran.  
The written opinions should be 
incorporated into the Medical 
Administration Service file.  The 
underlying rationale for the opinions 
expressed should be shown.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, 
considering all applicable laws and 
regulations.

5.  If the determination remains adverse 
to him, the veteran should be provided a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31 (1998).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -
